Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 2, 6 and 8 and previous 112(b) rejections on claim 9 are hereby withdrawn.
In view of the amendment, previous 102(a)(1) rejection over Tseng’026, previous 103 rejection over Tseng’026, previous 103 rejection over Tseng’26 in view of Wen’989 and previous 103 rejection over Tseng’026 in view of Wen’989 and Kotyla’994 are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 12, 13 and 15-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al (US 2011/0117026 A1) in view of Jaiswal et al (“Nanoemulsion: an advanced mode of drug delivery system”, 3 Biotech, vol.5(2), pg.123-127 (2015)) and Wu et al (“Topical transport of hydrophilic compounds using water-in-oil nanoemulsions”, International Journal of Pharmaceutics, Vol.220 (issues 1-2), pg.63-75 (2001)).
Tseng teaches ([0003]) delivery system (for the delivery of bioactive compounds into cells) comprising a lipid vehicle, a bioactive compound and a polyanionic carrier macromolecule, wherein the lipid vehicle encapsulates the bioactive compound and the polyanionic carrier macromolecule.  Tseng teaches ([0019] and [0034]) that its polyanionic carrier macromolecule can comprise a glycosaminoglycan selected from the group consisting of heparin sulfate, hyaluronic acid, chondroitin sulfate, dermatin sulfate, keratin sulfate and dextran sulfate.  Based on Tseng’s teaching, it would have been obvious to one skilled in the art to have the polyanionic carrier macromolecule to comprise hyaluronic acid with a reasonable expectation of success.  Since hyaluronic acid is named in instant claims 2 and 6 as one of the claimed bioactive agents, Tseng teaches instant at least one charged bioactive agent.
With respect to instant nanoemulsion, Tseng teaches (see [0031], [0373] and Fig.18) that the lipid vehicle encapsulating the bioactive compound comprises a covalent bilayer, which is formed from amphipathic polymers containing a backbone lipids: the amphipathic polymers are used to prepare a water-in-oil nanoemulsion  with a water-soluble drug in the aqueous phase, and organic solvent that is immiscible with water and volatile is used for the oil phase; then, reverse-phase evaporation is performed in the presence of lipids and water where the organic solvent is removed and the lipids coat the W/O nanoemulsion, thus forming a nanoparticle with a covalent bilayer ([0373]).  Tseng furthermore teaches ([0238]-[0239]) that its delivery system (as discussed above) can be used in therapeutic applications and can be formulated for transdermal delivery.  Tseng does not explicitly teach instant nanoemulsion as the vehicle for the transdermal delivery.  However, Jaiswal teaches (pg.123-124) advantages of nanoemulsion as the delivery system including: improved bioavailability of drug; improved physical stability; greater absorption due to the small-sized droplets having greater surface area; capability of being formulated in variety of formulations such as foams, creams, liquids and sprays.  Furthermore, Wu teaches (abstract) that water-in-oil nanoemulsions have significantly higher ability to transport a hydrophilic solute across the skin following topical application when compared to micellar dispersions or aqueous controls.  Based on the teachings of Jaiswal and Wu, it would have been obvious to one skilled in the art to take Tseng’s nanoparticle with a covalent bilayer (as discussed above) and incorporate into a W/O nanoemulsion delivery vehicle with a reasonable expectation of obtaining improved bioavailability and greater absorption of a drug,  improved physical stability of the formulation as well as achieving significantly higher ability to transport a hydrophilic solute (such as hyaluronic acid) across the skin following the topical administration.  Thus, Tseng in view of Jaiswal and Wu renders obvious instant (W/O) nanoemulsion.  
With respect to instant amphipol polymer, Tseng furthermore teaches ([0210]) that A8-75, A8-35, A34-35 or A34-75 can be used as its amphipathic polymer (which forms the inner layer of the covalent bilayer).  It would have been obvious to one skilled in the art to use A8-35 as Tseng’s amphipathic polymer with a reasonable expectation of success.  Since Tseng’s A8-35 teaches instant amphipol polymer of claim 4, it is the Examiner’s position that Tseng’s A8-35 would inherently be ionic ally paired with instant at least one charged bioactive agent (hyaluronic acid).  Thus, Tseng teaches instant amphipol polymer ionic ally paired with the at least one charged bioactive agent.   
Tseng furthermore teaches ([0238]-[0239] and [0246]) a pharmaceutical composition comprising its delivery systems and teaches that such composition can be used for administering to a subject by transdermal (topical) delivery (thus, Tseng teaches a method of applying to the skin of a subject its topical formulation) and that for the transdermal administration, its (pharmaceutically) active compounds are formulated into ointments, salves, gels or creams as generally known in the art.  Tseng also teaches ([0104]) that its bioactive compound can include a drug (which examples listed in [0104] include prostaglandins) as well as antioxidants (thus, Tseng teaches instant pharmaceutical ingredient and instant antioxidant of claim 3).  
Therefore, Tseng in view of Jaiswal and Wu renders obvious instant claims 1-6 (as to instant claim 5, since Tseng in view of Jaiswal and Wu teaches instant water-in-oil nanoemulsion, instant amphipol polymer (A8-35) and instant bioactive agent (hyaluronic acid), it is the Examiner’s position that Tseng’s amphipol polymer/bioactive agent complex would inherently partition to the oil phase of the W/O nanoemulsion as instantly recited; as to instant claim 6, since Tseng teaches a method of applying to the skin of a subject instant topical formulation of claim 1, it is the Examiner’s position that applying Tseng’s topical formulation (modified in view of Jaiswal and Wu) would inherently improve skin appearance in a subject as instantly recited in claim 6).  
With respect to instant claims 12 and 15-17, Tseng teaches ([0276] and [0266]) that treatment of a subject can include a single or series of cosmetic applications at various intervals to treat a subject’s disorder or unwanted condition.  Thus, Tseng in view of Jaiswal and Wu renders obvious instant claims 12 and 15-17 (instant claim 17 does not require the presence of the at least one TJ-modulating peptide in claim 12: it only requires that if the at least one TJ-modulating peptide is present, then the at least one TJ –modulating peptide has to be selected from those listed in instant claim 17).
With respect to instant claim 18, Tseng teaches ([0104]) using a bioactive agent such as anti-fungals, anti-virals (instant vaccines), agents useful in glucose regulation (instant insulin) as well as steroidal anti-inflammatory agents (instant corticosteroids) as well as anti-fungals.  Thus, Tseng in view of Jaiswal and Wu renders obvious instant claim 18. 
With respect to instant claims 13 and 19-21, as discussed above, Tseng teaches that a pharmaceutical composition comprising its delivery system can be administered to a subject by transdermal (topical) delivery.  Since Tseng  in view of Jaiswal and Wu teaches instant composition (having instant amphipol polymer ionic ally paired with instant at least one charged bioactive agent in instant W/O nanoemulsion vehicle), when topically applied to a subject by transdermal delivery, the penetration of the charged bioactive agent (hyaluronic acid) would inherently be increased with respect to the penetration of the same agent in soluble form as instantly recited in claim 13 (besides, Tseng furthermore teaches ([0246]) that for the administration of its pharmaceutical composition by transdermal means, penetrants appropriate to the barrier to be permeated are used in the formulation).  Thus, Tseng in view of Jaiswal and Wu renders obvious instant claims 13 and 19-21 (instant claim 21 does not require the presence of the at least one TJ-modulating peptide in claim 13: it only requires that if the at least one TJ-modulating peptide is present, then the at least one TJ –modulating peptide has to be selected from those listed in instant claim 21).
With respect to instant claim 22, Tseng teaches ([0104]) using a bioactive agent such as anti-fungals, anti-virals (instant vaccines), agents useful in glucose regulation (instant insulin) as well as steroidal anti-inflammatory agents (instant corticosteroids) as well as anti-fungals.  Thus, Tseng in view of Jaiswal and Wu renders obvious instant claim 22.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2011/0117026 A1) in view of Jaiswal et al (“Nanoemulsion: an advanced mode of drug delivery system”, 3 Biotech, vol.5(2), pg.123-127 (2015)), Wu et al (“Topical transport of hydrophilic compounds using water-in-oil nanoemulsions”, International Journal of Pharmaceutics, Vol.220 (issues 1-2), pg.63-75 (2001) and Wen et al (US 2008/0305989 A1).
As already discussed in Paragraph 6 above, Tseng in view of Jaiswal and Wu teaches a topical formulation for transdermal delivery comprising an amphipol polymer ionic ally paired with at least one charged bioactive agent, in a dermatologically acceptable vehicle (W/O nanoemulsion).  Tseng does not teach instant at least one TJ-modulating peptide.  Wen et al teaches ([0009]) isolated transdermal delivery peptides for treating skin diseases and/or facilitation or enhancement of transdermal delivery of pharmaceutically active agents.  In one of the preferred embodiments, Wen teaches a peptide TD-1 with the amino acid sequence of ACSSSPSKHCG (SEQ ID NO:2).  It would have been obvious to one skilled in the art to use Wen’s peptide TD-1 with the amino acid sequence of ACSSSPSKHCG (instant TJ-modulating peptide of claim 9 which is NH2-ACSSSPSKHCG-COOH) in Tseng’s transdermal delivery system with a reasonable expectation of facilitating or enhancing the transdermal delivery of pharmaceutically active agents, as taught by Wen (besides, Tseng teaches ([0246]) that penetrants can be used in its transdermal administration to aid the permeation).  Therefore, Tseng in view of Jaiswal, Wu and Wen renders obvious instant claims 7 and 9. 
With respect to instant claim 8, Tseng furthermore teaches ([0104]) using a bioactive agent such as anti-fungals, anti-virals (instant vaccines), agents useful in glucose regulation (instant insulin) as well as steroidal anti-inflammatory agents (instant corticosteroids) as well as anti-fungals.  Thus, Tseng in view of Jaiswal, Wu and Wen renders obvious instant claim 8.
With respect to instant claim 10, since Tseng in view of Jaiswal and Wu teaches instant water-in-oil nanoemulsion, instant amphipol polymer (A8-35) and instant bioactive agent (hyaluronic acid), it is the Examiner’s position that Tseng’s amphipol polymer/bioactive agent complex would inherently partition to the oil phase of the W/O nanoemulsion as instantly recited.  Also, Wen teaches ([0144]) that the peptide TD-1 is hydrophilic.  Therefore, the peptide TD-1 (instant TJ modulating peptide) would inherently partition to the aqueous phase as instantly recited.  Thus, Tseng in view of Jaiswal, Wu and Wen renders obvious instant claim 10. 
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al (US 2011/0117026 A1) in view of Jaiswal et al (“Nanoemulsion: an advanced mode of drug delivery system”, 3 Biotech, vol.5(2), pg.123-127 (2015)), Wu et al (“Topical transport of hydrophilic compounds using water-in-oil nanoemulsions”, International Journal of Pharmaceutics, Vol.220 (issues 1-2), pg.63-75 (2001), Wen et al (US 2008/0305989 A1) and Kotyla (US 2010/0150994 A1).
As already explained above, Tseng in view of Jaiswal and Wu teaches a topical formulation for transdermal delivery comprising an amphipol polymer ionic ally paired with at least one charged bioactive agent, in a dermatologically acceptable vehicle (W/O nanoemulsion).  Also, as already discussed above, Wen teaches using TJ-modulating peptide (a peptide TD-1 with the amino acid sequence of ACSSSPSKHCG) in order to facilitate or enhance the transdermal delivery of pharmaceutically active agents.  The cited references do not teach instant chemodenervation agent.  Kotyla teaches ([0013] and [0021]) transdermally delivering a bioactive agent to a subject’s skin by administering to the skin a composition comprising AE (amphiphilic or amphipathic) nanoparticles.  In [0014]-[0015], Kotyla teaches that its invention is used in treating facial wrinkles and facial lines and that that the bioactive agent can be botulinum toxin peptides (instant (charged) chemodenervation agent).  Since Tseng’s pharmaceutical composition can be applied cosmetically to a subject by transdermal topical delivery, it would have been obvious to one skilled in the art to use Kotyla’s botulinum toxin peptide as a charged bioactive agent in Tseng with a reasonable expectation of treating facial wrinkles and facial lines.  Thus, Tseng in view of Jaiswal, Wu, Wen and Kotyla renders obvious instant claim 11. 
With respect to instant claim 14, since Tseng in view of Jaiswal, Wu and Kotyla teaches instant water-in-oil nanoemulsion, instant amphipol polymer (A8-35) and instant bioactive agent (botulinum toxin peptide which is instant charged chemodenervation agent), it is the Examiner’s position that such amphipol polymer/bioactive agent complex would inherently partition to the oil phase of the W/O nanoemulsion as instantly recited.  Also, as already discussed above, Wen teaches ([0144]) that the peptide TD-1 is hydrophilic.  Therefore, the peptide TD-1 (instant TJ modulating peptide) would inherently partition to the aqueous phase as instantly recited.  Thus, Tseng in view of Jaiswal, Wu, Wen and Kotyla renders obvious instant claim 14. 
Response to Arguments
Applicant argues that Tseng does not teach or contemplate present nanoemulsion having an amphipol polymer complexed directly with a charged bioactive agent by ionic interactions since Tseng teaches complex liposomes requiring in pertinent embodiments covalent lipid bilayers formed from amphipathic molecules (such as amphipols) wherein at least two amphipathic molecules are covalently bound to one another.  Applicant argues that Tseng’s composition is fundamentally different and cannot be reasonably read on present invention.  However, first of all, the Examiner is not relying on Tseng’s embodiment of cationic liposome anymore but instead is relying on Tseng’s alternative embodiment shown in its Example 5 and Figure 18.  For the reasons already explained above, it is the Examiner’s position that Tseng’s teaching in Example 5 (and Figure 18) in view of Jaiswal and Wu renders obvious instant nanoemulsion as presently claimed having an amphipol polymer ionically paired with a charged bioactive agent.  Applicant also argues (with respect to instant claims 12 and 13) that Tseng’s intact liposomes cannot penetrate the skin’s surface and instead the liposomes break up on contact with the skin surface and release whatever cargo they may contain.  However, the Examiner was not saying that the liposomes in Tseng would penetrate the skin intact.  The reference Dreier et al (as cited by applicant) is not stating that liposomal formulations cannot be used for transdermal delivery of active ingredients but that the mechanism of the delivery is different from what is generally accepted.  Rather, Dreier states that liposomal formulations enhance the delivery of active ingredients through the stratum corneum through another mechanism.  Besides, again, the Examiner is not relying on Tseng’s cationic liposomal formulation anymore.  Applicant furthermore argues that attempting to transform Tseng’s liposomes into nanoemulsions instead would clearly render Tseng unsatisfactory for its intended purpose as well as fundamentally change its basic principle of operation and there is nothing in any of the references that would lead one skilled in the art to prepare the composition as presently claimed, let alone use them to deliver a charged therapeutic agent dermally or transdermally.  The Examiner respectfully disagrees.  Tseng merely teaches a means of encapsulating a bioactive agent (such as hyaluronic acid) using a lipid vehicle so as to form Tseng’s nanoparticle with a covalent bilayer, wherein the lipid vehicle comprises an amphipol polymer in the inner layer that directly contacts the bioactive agent and an outer layer comprising lipids.  As discussed above, Tseng is silent as to the vehicle for the transdermal delivery of the active ingredient other than saying that its pharmaceutical composition can be formulated to be compatible with its intended route of administration ([0241]).  As discussed above, Jaiswal teaches advantages of nanoemulsion as the delivery system including: improved bioavailability of drug; improved physical stability; greater absorption due to the small-sized droplets having greater surface area; capability of being formulated in variety of formulations such as foams, creams, liquids and sprays.  Furthermore, Wu teaches that water-in-oil nanoemulsions have significantly higher ability to transport a hydrophilic solute across the skin following topical application when compared to micellar dispersions or aqueous controls.  Based on the teachings of Jaiswal and Wu, it would have been obvious to one skilled in the art to take Tseng’s nanoparticle with a covalent bilayer (as discussed above) and incorporate into a W/O nanoemulsion delivery vehicle with a reasonable expectation of obtaining improved bioavailability and greater absorption of a drug,  improved physical stability of the formulation as well as achieving significantly higher ability to transport a hydrophilic solute (such as hyaluronic acid) across the skin following the topical administration.  Besides, applicant themselves states (in claim 3) that the topical formulation can comprise surfactant additionally, and such surfactant would likely attach itself to the nanoemulsion particles (so how is that different from Tseng’s nanoparticle with a covalent bilayer?)    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 22, 2021